Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the cooperate quote" in line two the claim.  The Examiner is uncertain as to what a “cooperate quote” is supposed to be as it is not defined in the specification or claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving a request for fulfillment, determining a quote, providing the quote, receiving feedback for the quote, generating a final quote, determining for a second user, determining whether the number of bidding rounds has been satisfied, providing the final quote and ranking to a first user.  The invention is directed towards the abstract idea of request for quotes, reverse auctioning, and bidding for services, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., having a consumer seek out service providers to fulfill a request, comparing the cost to fulfill the request from each service provider, and selecting a winner.
The limitations of receiving a request for fulfillment, determining a quote, providing the quote, receiving feedback for the quote, generating a final quote, determining for a second user, determining whether the number of bidding rounds has been satisfied, providing the final quote and ranking to a first user, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium (which are elements not recited in claims 8 – 20).  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a computer medium in the context of this claim encompasses a claims 8 – 20 do not recite that any technology is needed for performing the abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. writing down and providing request information, bids, and quotes. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a computer medium. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of receiving a request for fulfillment, determining a quote, providing the quote, receiving feedback for the quote, generating a final quote, determining for a second user, determining whether the number of bidding rounds has been satisfied, providing the final quote and ranking to a first user amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed utilizing historical and known information in order to determine which service providers can best fulfill a request, which simply amounts to accessing and reviewing information.
Claim 3 is describing historical information and making a determination based on the historical information.
Claim 4 is directed towards the selection of a service provider and updating information about the service provider.
Claim 5 is simply repeating what was recited in claim 1 and explicitly reciting that there are bidding rounds.
Claim 6 is directed towards the business practice of price matching.
Claim 7 is directed towards describing bidding round constraints.
The remaining claims are similar to what has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for selecting a service provider to fulfill a request in a reverse auctioning environment.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chatter et al. (US PGPub 2007/0208630 A1).
In regards to claim 1, Chatter discloses a system comprising: 
In regards to:

computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
(Figure 1): 
receiving, from a first user, a request for fulfillment of a product including one or more items, the request for fulfillment including a number of bidding rounds, and wherein a quote may be accepted from one or more users capable of fulfilling the request during individual bidding rounds (¶ 123 wherein buyers submit requests for sellers to provide bids to fulfill the request, wherein a winner is selected after multiple rounds of bidding); 
determining a quote associated with a second user of the one or more users, the quote including a cost for fulfillment of an item of the one or more items of the product (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote); 
providing the quote to the second user (¶ 123, 178 wherein sellers are provided with quotes based on a previous bid, historical bid, market information, trends, and etc.); 
receiving feedback data from the second user indicating at least one of an acceptance, a modification, or a denial of the quote (¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote); 
(¶ 121, 123, 178, 197 wherein after all bids that will be received are receive the system generates a final quote); 
determining a ranking associated with the second user with respect to the one or more users (¶ 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing); 
determining whether the number of bidding rounds has been satisfied (¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.); and 
in response to determining that the number of bidding rounds has been satisfied, providing the final quote and the ranking to the first user (¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote).  
In regards to claim 2, Chatter discloses the system of claim 1, wherein the determining the ranking associated with the second user comprises: 
determining, based on at least one of first user data or second user data, an initial ranking associated with the second user (¶ 142, 161, 195, 197, 216, 217 wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing); 
identifying the one or more users capable of fulfilling the request, the one or more users including at least the second user (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified); 
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected); 
identifying at least one of an experience level or a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); and
modifying, based at least in part on at least one of the historical transaction data, the experience level, or the financial obligation, the initial ranking associated with the second user with respect to the one or more users to generate the ranking (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126 wherein the ranks of the sellers are modified as the bidding rounds are carried out and based on the results of each round a seller’s rank is further modified, as well as updating a seller’s profile information regarding their winning bids)
In regards to claim 3, Chatter discloses the system of claim 2, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).  
In regards to claim 4, Chatter discloses the system of claim 2, the operations further comprising: 
receiving, from the first user, a selection of the second user, the selection indicating that the second user has been chosen to fulfill the request; 
sending an indication of the selection to the second user; and 
modifying the ranking associated with the second user based at least in part on the selection of the second user 
(¶ 123, 141, 206, 207, 216, 217 wherein a buyer is notified of a winning bid for their selection in order to inform the seller that they have been selected to fulfill the request, wherein the seller’s historical information is updated to reflect their performance, which further updates their ranking).  
In regards to claim 5, Chatter discloses the system of claim 1, wherein the ranking comprises a first ranking, the response data comprises first response data, and the quote comprises a first quote, and the operations further comprising: 
determining that the number of bidding rounds has not been satisfied; 

providing the second quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance, a modification, or a denial of the second quote; 
generating, based at least in part on the feedback data, a final second quote; 
determining that the number of quotes has been satisfied; and 
in response to determining that the number of quotes has been satisfied, providing the final second quote and the ranking to the buyer
(¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request).  
In regards to claim 6, Chatter discloses the system of claim 1, wherein the feedback data comprises first feedback data, and the operations further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users; 
providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and 

(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller).  
In regards to claim 7, Chatter discloses the system of claim 1, wherein the request further indicates a length of time associated with individual bidding rounds of the number of bidding rounds, the length of time indicating a time prior to which the quote must be provided to the first user (¶ 166, 167, 263 wherein the requests include time constraints such as the length of time for rounds and duration until a final bid must be received).  
In regards to claim 8, Chatter discloses a computer-implemented method comprising: 
In regards to:
receiving, from a first user, a request for a product including one or more items rounds; 
receiving a response from a second user to fulfill the request 
(¶ 123 wherein buyers submit requests for sellers to provide bids to fulfill the request, wherein a winner is selected after multiple rounds of bidding); 
determining a quote associated with the second user, the quote including a cost for the second user to fulfill an item of the one or more items (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote); 
providing the quote to the second user (¶ 123, 178 wherein sellers are provided with quotes based on a previous bid, historical bid, market information, trends, and etc.); 
receiving feedback data associated with the quote from the second user (¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote); 
generating, based at least in part on the feedback data, a final quote (¶ 121, 123, 178, 197 wherein after all bids that will be received are receive the system generates a final quote); 
determining a ranking associated with the second user with respect to the one or more users (¶ 142, 161, 195, 197, 216, 217 wherein the system determines a ranking of sellers based on the bids that have been submitted at the end of the bidding process and wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing); and
 providing the final quote and the ranking to the first user(¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote)
In regards to claim 9, Chatter discloses the computer-implemented method of claim 8, wherein the request further indicates at least one of a number of bidding rounds or a length of time associated with individual bidding rounds of the number of bidding rounds, the length of time indicating a time prior to which the quote must be provided to the first user (¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.; ¶ 166, 167, 263 wherein the requests include time constraints such as the length of time for rounds and duration until a final bid must be received).  
In regards to claim 10, Chatter discloses the computer-implemented method of claim 9, further comprising: 
determining whether the number of bidding rounds has been satisfied (¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.); and  
wherein providing the final quote and the ranking to the first user is based at least in part on determining that the number of bidding rounds has been satisfied 
(¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.; ¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote).
In regards to claim 11, Chatter discloses the computer-implemented method of claim 10, wherein the ranking comprises a first ranking, the response data comprises 
determining that the number of bidding rounds has not been satisfied; 
in response to determining that the number of bidding rounds has not been satisfied, determining a second quote associated with the second user; 
providing the second quote to the second user; 
receiving second feedback data from the second user; 
generating, based at least in part on the feedback data, a final second quote; 
determining that the number of quotes has been satisfied; and 
in response to determining that the number of quotes has been satisfied, providing the final second quote and the ranking to the buyer
(¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request).  
In regards to claim 12, Chatter discloses the computer-implemented method of claim 8, wherein the determining a ranking associated with the second user comprises: 
determining, based on at least one of first user data or second user data, an initial ranking associated with the second user (¶ 142, 161, 195, 197, 216, 217 wherein sellers can be ranked as preferred or not preferred; sellers can be ranked based on whether they are scrupulous or unscrupulous; sellers can be ranked as prior winners or not; sellers all start out the same and are weeded out based on the bids provided as the bidding rounds and progressing);
identifying the one or more users capable of fulfilling the request, the one or more users including at least the second user (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified);
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected);
identifying at least one of an experience level or a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); and
modifying, based at least in part on at least one of the historical transaction data, the experience level, or the financial obligation, the initial ranking associated with the second user to determine the ranking with respect to the one or more users (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126 wherein the ranks of the sellers are modified as the bidding rounds are carried out and based on the results of each round a seller’s rank is further modified, as well as updating a seller’s profile information regarding their winning bids)
In regards to claim 13, Chatter discloses the computer-implemented method of claim 12, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).    
In regards to claim 14, Chatter discloses the computer-implemented method of claim 8, wherein the feedback data comprises first feedback data, and the operations further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users; 
providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and 
in response to receiving the second feedback data indicating an acceptance of the price-matching quote, providing the price-matching quote and the ranking to the first user
(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller)
In regards to claim 15, Chatter discloses a computer-implemented method comprising: 
receiving, from a buyer, a request for fulfillment of a product including one or more items, the request for fulfillment including a number of bidding rounds during which a quote may be accepted from one or more users capable of fulfilling the request (¶ 123 wherein buyers submit requests for sellers to provide bids to fulfill the request, wherein a winner is selected after multiple rounds of bidding); 
determining a quote associated with a second user including a cost for the second user to fulfill an item of the one or more items of the product (¶ 123, 178 wherein the bids indicate a quote that a seller will fulfill a request, the system also uses historical information, market information, and trends as a means of determining a quote); 
providing the quote to the second user (¶ 123, 178 wherein sellers are provided with quotes based on a previous bid, historical bid, market information, trends, and etc.); 
receiving feedback data associated with the quote from the second user (¶ 119, 121, 123, 178, 197 wherein the seller will choose to accept, modify, or deny the quote); 
generating, based at least in part on the feedback data, a final quote (¶ 121, 123, 178, 197 wherein after all bids that will be received are receive the system generates a final quote); 
(¶ 116, 123, 166, 167, 178, 263 wherein the system determines whether the number of bidding rounds has been satisfied based on time, duration, and etc.); and 
in response to determining that the number of bidding rounds has been satisfied, providing the final quote to the first user (¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote).  
In regards to claim 16, Chatter discloses the computer-implemented method of claim 15, wherein the response data comprises first response data and the quote comprises a first quote, and further comprising:
determining that the number of bidding rounds has not been satisfied; 
in response to determining that the number of bidding rounds has not been satisfied, determining a second quote associated with the second user; 
providing the second quote to the second user; 
receiving second feedback data from the second user; 
generating, based at least in part on the feedback data, a final second quote; 
determining that the number of quotes has been satisfied; and 
in response to determining that the number of quotes has been satisfied, providing the final second quote to the buyer
(¶ 116, 123, 141, 142, 161, 167, 178, 195, 197, 216, 217, 263 wherein the fulfillment process for a buyer’s requests is performed iteratively, i.e. more than one bidding round, until a winner is identified and wherein sellers are notified of prior bids in order to provide the seller with the opportunity to continue or end their bid for fulfilling the request)
In regards to claim 17, Chatter discloses the computer-implemented method of claim 15, further comprising: 
identifying the one or more users capable of fulfilling the request, the one or more users including at least the second user (¶ 111, 119, 141, 161 wherein sellers who can fulfill the request are identified);
accessing historical transaction data associated with the one or more users, the historical transaction data including a percentage of requests to individual users of the one or more users for fulfilment of transactions associated with a category of products (¶ 141, 216, 217 wherein the system accesses historical transaction information of each seller, which includes the requests that they have participated in and the number of times they were selected);
identifying at least one of an experience level or a financial obligation associated with the requests (¶ 141 wherein the system categorizes sellers in order to determine if they are capable of fulfilling the request or whether they can meet the financial obligation associated with the requests and prior bids); 
determining, based at least in part on at least one of the historical transaction data, the experience level, or the financial obligation, a ranking associated with the second user with respect to the one or more users (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126 wherein the ranks of the sellers are modified as the bidding rounds are carried out and based on the results of each round a seller’s rank is further modified, as well as updating a seller’s profile information regarding their winning bids); and 
¶ 123, 141, 142, 161, 195, 197, 216, 217 wherein the system provides the buyer with the winning quote.  
In regards to claim 18, Chatter discloses the computer-implemented method of claim 17, wherein the historical transaction data further includes an indication of one or more items associated with individual requests and wherein determining the ranking is further based at least in part on the indication of the one or more items (¶ 141, 161, 195, 197, 206, 207, 216, 217; Claim 126  wherein the historical information includes an indication of the items associated with their respective requests and associating this information with a seller’s performance in order to determine if the seller should be ranked as a winner).  
In regards to claim 19, Chatter discloses the computer-implemented method of claim 15, wherein the feedback data comprises first feedback data, and further comprising: 
determining a price-matching quote including an indication of a lowest quote associated with the one or more users;
 providing the price-matching quote to the second user; 
receiving second feedback data from the second user indicating at least one of an acceptance or a denial of the price-matching quote; and  
in response to receiving the second feedback data indicating an acceptance of the price-matching quote, providing the price-matching quote and the ranking to the first user
(¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller).  
In regards to claim 20, Chatter discloses the computer-implemented method of claim 19, wherein determining the cooperate quote is based at least in part on determining that the number of bidding rounds has been satisfied (As best understood, in light of the rejection under 35 USC 112(b), ¶ 197, 216, 217 wherein the system notifies sellers of prior bids in order to provide them with the opportunity to price match a bid and where the system will further notify buyers of winning bids and corresponding winning seller; ¶ 123 wherein buyers submit requests for sellers to provide bids to fulfill the request, wherein a winner is selected after multiple rounds of bidding).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Porat et al. (US Patent 7,330,826) – which is directed to reverse auctioning;
Ha et al.  (Matching Buyers and Suppliers: An Intelligent Dynamic-Exchange Model) – which is directed towards matching buyers and suppliers 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/4/2021